Citation Nr: 1737471	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel












INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980 and from October 1980 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

On his June 2013 substantive appeal, VA Form-9, the Veteran marked that he desired to testify at a hearing.  Subsequently, in a January 2017 correspondence, the Veteran notified the RO that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2016).


FINDING OF FACT

In January 2017, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to TDIU was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to TDIU, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2016).  In the present case, the Appellant has clearly indicated an intent to withdraw his appeal for entitlement to a TDIU, citing his receipt of a 100 percent combined schedular rating, and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for entitlement to TDIU is dismissed.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


